Pee Ctjeiam.
We think the meritorious question involved in this case is determined by the application of the rule stated by the Supreme Court of Maine in the case of Kennebec Water District v. Waterville, 97 Me. 185, and approved by Vice Chancellor Pitnej1' in the carefully considered case of Long Branch Commission v. Tintern Manor Water Co., 70 N. J. Eq. 71, 83; affirmed, 71 Id. 790. That case was affirmed for the reasons *413stated, by Vice Chancellor Pitney. That rule summarized, so far as it applies to the facts developed in the record of this case, is as follows: The elemental principles are the right of the company to derive a fair income, based upon the fair value of the property at the time it is. being used for the public, taking into account the cost of maintenance or depreciation and current operating expenses, and the right of the public to have no more exacted than the services in themselves are reasonably worth, including a fair income to the stockholders on their investment.
The facts, to which this rule may be applied are these: The board of public utility commissioners on the 29th of October, 1923, by a formal order determined that the schedule of rates, or charges, for electric energy made by the prosecutor prior to September, 1923, to the territories served, were “unjust and unreasonable.” The board did in the same order determine and fix “just and reasonable” rates. This, is the order which is now under review in this court. The rates were made effective as of December 1st, 1923.
The board did by its order eliminate the value of the prosecutor’s steam plant, the value of which as found by the board aggregating upwards of $70,000 in excess of the cost of current, otherwise purchased, as constituting property not useful in the conduct of its business. The value of the steam plant was thus excluded by the board in determining the value of the property of the prosecutor.
It would serve no useful purpose to restate the facts on which the order of the board was based. The facts with schedules are clearly and somewhat minutely stated in the decision of the board, dated August 22d, 1923, covering in the printed book pages from 15 to. 31. The case was reopened for further hearing October 29th, 1923. A supplemental order and decision filed covering in the printed book pages from 36 to 40, dated October 29th, 1923.
Our reading of the record leads us to the same conclusion as that filed by the board. The order so made is supported by the evidence on which it is based.
*414In the case of the Atlantic City Sewerage Co. v. Board of Public Utility Commissioners, 125 Atl. Rep. 327, it was said the finding was made upon tangible and competent data and evidence. This case is in point. It1 was affirmed by the Court of Errors and Appeals, for the reasons- expressed in the opinion of the Supreme Court.
The courts will not merely substitute their judgment for that of a legislative body. Public Service Gas Co. v. Board of Public Utility Commissioners, 84 N. J. L. 468.
The value of the prosecutor’s-plant, as shown by the- engineers, is as follows.: The engineers of tlie municipality valued the plant at $157,02$; the engineers- of tlie prosecutor valued the plant at $362,106; the value adopted by the board of public utility commissioners was $205,506.
In the brief of the defendant it is estimated that by the different rates allowed by the board (record, pages 24 to- 26) there will be a net return of eight per cent, on the valuation of the plant as fixed by the board.
The .order of the defendant is affirmed, with costs.